Citation Nr: 0725802	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a head 
injury, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1983.  

The Board of Veterans' Appeals (Board) previously denied the 
issue on appeal in July 2005.  The veteran filed a timely 
appeal of the Board's decision, and pursuant to a Joint 
Motion for Remand, in April 2006, the United States Court of 
Appeals for Veterans Claims (Court) vacated the decision and 
remanded the matter for compliance with the instructions in 
the Joint Motion for Remand.  The Board remanded the case for 
further development in July 2006.  This appeal originally 
came before the Board from an October 2001 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The residuals of the veteran's service connected head 
injury are manifested by occupational and social impairment 
with reduced reliability and productivity due to 
incapacitating episodes, impairment of memory, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

3.	The veteran's headaches result in frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for residuals of 
a head injury have been approximated. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 Diagnostic 
Code 9304 (2006).

2.  The criteria for a separate 50 percent rating for 
headaches have been approximated. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.123a, Diagnostic Code 
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the Appeals Management Center provided the veteran with 
notice of the VCAA in April 2004, after the initial decision 
on the claim in October 2001.  

Although the duty to notify provisions under the VCAA were 
not met prior to the initial unfavorable agency of original 
jurisdiction decision on the claim, the Board finds that any 
defects with respect to the timing of the VCAA notice 
requirements were harmless errors in this case.  In this 
regard, the claims file reflects that the veteran has been 
notified on numerous occasions of the need to provide 
evidence that her headaches and other residuals of her 
service-connected head injury had increased in severity.

First, the veteran was advised in the May 2001 rating 
decision that she was already in receipt of the maximum 
rating for subjective headaches under Diagnostic Code 8045- 
9304 for brain disease due to trauma, and that there was no 
evidence of prostrating attacks so as to justify a higher 
rating under Diagnostic Code 8100 for migraine headaches.  An 
October 2001 rating decision and January 2002 statement of 
the case further noted that there had been no diagnosis of 
multi-infarct dementia so as to justify a higher rating under 
Diagnostic Code 9304.

The January 2002 statement of the case also noted that a VA 
examination had revealed no neurological residuals of the 
veteran's head trauma except for headaches.

Following further VA examination in February 2002, a May 2002 
rating decision and June 2002 supplemental statement of the 
case advised the veteran that her complaints of headache 
continued to justify not more than a 10 percent rating.

Thereafter, pursuant to the Board's remand of December 2003, 
the veteran was advised in a September 2004 letter from the 
RO of the evidence necessary to substantiate her claim for an 
increased rating, and the respective obligations of the VA 
and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After additional treatment records were received by the RO, a 
March 2005 supplemental statement of the case notified the 
veteran that migraine headaches had not been linked by 
medical evidence to her head injury and that the evidence did 
not otherwise support an increased rating.

Additionally, in the March 2007 supplemental statement of the 
case, the veteran was provided with information regarding 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the September 2004 VCAA notice letter came after the 
initial rating decision that denied the claim, and did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, and the VA medical 
records.  In addition, the veteran was afforded VA 
examinations in February 2002 and October 2006.  The claimant 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  The Board further finds that the RO complied with the 
July 2006 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.

The veteran claims that she is entitled to an increased 
rating for residuals of a head injury.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected residuals of a head injury 
are assigned a 30 percent evaluation under 38 C.F.R. §§ 
4.124a, 4.130; Diagnostic Codes 8045-9304.  With exceptions, 
disability from neurological conditions and their residuals 
may be rated from 10 percent to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  The 
ratings schedule considers especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, and 
etc., referring to the appropriate bodily system of the 
schedule.  Partial loss of one or more extremities from 
neurological lesions is rated by comparison with mild 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2006).

Under Diagnostic Code 8045 (brain disease due to trauma), 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code, 
8045.

Under Diagnostic Code 9304 (dementia due to head trauma), a 
10 percent evaluation is provided for a mental disorder that 
causes an occupational and social impairment with mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

In an October 4, 2006 VA examination, the examiner noted that 
the veteran reported daily headaches in the orbital and 
occipital areas for the past five years.  The veteran stated 
that the duration of the headaches difficult to ascertain, 
however, computerized medical records related that they 
lasted up to three days.  The veteran vomited about once a 
week or more with the headaches.  The veteran had severe 
nausea with the headaches, associated with phono-photophobia.  
The veteran was incapacitated once or twice a week.  She 
missed about five to six days of work in the summer.  The 
veteran stated that she lived alone and used a schedule to 
remind herself and she also drove to work and did not get 
lost.  The veteran also reported memory loss for the past 
several years.  She had a hard time remembering names and 
faces of people.  

The examiner found that she had intellectual functioning in 
the borderline deficient range, slightly lower than an 
estimation of her premorbid functioning.  She demonstrated 
comparable performance on tasks of perceptual organization, 
verbal comprehension, sight-reading, spelling, reading 
comprehension, vocabulary, problem solving and speeded set 
shifting.  Her overall memory functioning fell in the same 
range with greater difficulty observed on more complex tasks 
of memory.  Her performance on all measures of motor 
functioning revealed impairment, the etiology of which was 
unknown.  With regard to emotional functioning, she presented 
as an individual with significant health concerns, many of 
which would not be detected upon formal medical evaluation.  
Similar individuals reported chronic pain, despondence, and 
social alienation.  The veteran's performance on 
neuropsychological testing revealed a slight decline in 
cognitive abilities relative to premorbid estimations.  The 
more significant diagnostic presentation was the veteran's 
over focus on health concerns, depressive symptoms, and 
social withdrawal.  

An MRI of the veteran's brain indicated no significant focal 
area of abnormal signal intensity.  There was no mass-effect 
or midline shift.  The ventricles were unremarkable.  There 
was mild cerebral atrophy.  In the left occiput there was 
subcutaneous focal area of T1 and T2 low signal intensity 
which was unchanged and may be iatrogenic or related to an 
old injury.  The veteran was diagnosed with chronic 
migraines, as likely as not related to her head injury; 
impairment of cognitive and emotional functioning and mild 
memory loss, as likely as not related to her head injury; and 
mild cerebellar atrophy and ataxia, as likely as not related 
to her head injury.  The examiner also noted that there was 
no evidence of multi-infarct dementia.  

In an October 20, 2006 Neuropsychological Evaluation, the 
veteran reported that she suffered from headaches since 2001.  
The veteran reported localized pain on the back of her head, 
more severe on the right side.  She would treat the headaches 
with medication approximately once every four months.  She 
also reported cognitive difficulties, such as paying 
attention and remembering new information.  The veteran was 
cooperative and compliant.  Her hygiene and grooming were 
appropriate and her eye contact was appropriately maintained.  
Her speech was of normal volume, rate, prosody and 
articulation.  

The examiner found that the veteran's level of intellectual 
functioning fell in the borderline deficient range, slightly 
lower than an estimation of her premorbid functioning.  She 
demonstrated comparable performance on tasks of perceptual 
organization, verbal problem solving and speeded set 
shifting.  Her overall memory functioning fell in the same 
range with greater difficulty observed on more complex tasks 
of memory.  Her performance on all measures of motor 
functioning revealed impairment, the etiology of which was 
unknown.  With regard to emotional functioning she presented 
as an individual with significant health concerns, many of 
which would not be detected upon formal medical evaluation.  
Overall, the veteran's performance revealed a slight decline 
in cognitive abilities relative to premorbid estimations.  

The Board finds that the veteran's residuals of a head injury 
more closely approximate the criteria for a 50 percent 
evaluation.  The veteran demonstrated occupational impairment 
with reduced reliability as demonstrated by her missing work 
and incapacitating episodes.  The veteran had memory 
difficulties and had to use lists for completing tasks.  The 
evidence of record also suggests difficulty in establishing 
and maintaining effective work and social relationships. 

The Board has also considered, in accordance with the joint 
motion for remand incorporated in the Court Order, whether 
the veteran is entitled to a separate rating for migraine 
headaches.  38 C.F.R. § 4.124a, Diagnostic Code, 8100.  Under 
Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month 
warrant a 30 percent disability evaluation.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  
Id.  

The Board finds that the veteran was diagnosed with chronic 
migraine headaches related to her head injury in the October 
4, 2006 VA examination.  The medical evidence of record 
indicated that the veteran experienced headaches from 
approximately 2001 which have been treated with medication 
approximately once every four months.  The headaches were 
daily with an unknown duration, but lasting up to 3 days.  
The veteran vomited approximately once a week due to the 
headaches and had severe nausea and phono-photophobia.  The 
veteran reported incapacitating episodes, and missed work 
five to six days in the summer because of the headaches.  

The Board concludes that the veteran's symptomology of 
migraines more closely approximates a 50 percent evaluation 
under Diagnostic Code 8100.  The frequency of her headaches 
was significant and severe for approximately 5 years.  Her 
headaches were productive of missed work and incapacitating 
episodes.  The Board concludes that the veteran is entitled 
to a separate 50 percent rating under Diagnostic Code 8100.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects her employment, such has 
been contemplated in the assignment of the current schedular 
evaluation.  The evidence reflects hat the veteran missed at 
most six days throughout the summer of work, the Board finds 
that this is not marked interference with employment beyond 
that already contemplated in the assigned evaluation.  There 
has been no evidence presented of frequent periods of 
hospitalization, only treatment with medication once every 
four months.  The veteran has reported incapacitation once or 
twice a week, but this conclusion is not supported by medical 
evidence.  The Board concludes that application of the 
regular schedular standards is not rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.  


ORDER

A 50 percent evaluation for residuals of a head injury is 
granted. 

A 50 percent evaluation for headaches is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


